Citation Nr: 0524422	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of an initial noncompensable rating for an 
appendectomy scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1992 to May 
1996.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted entitlement to 
service connection for an appendectomy scar and assigned an 
initial noncompensable rating.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

In September 2004, the Board remanded the case for additional 
development.  


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim for service 
connection for an appendectomy scar, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the claim.

2.  The deep appendectomy scar has been manifested throughout 
the appeal period by occasional itching, pain, and tenderness 
while working.  

3.  The appendectomy scar does not extend over an exposed 
area, nor exceed 12 square inches, nor cause functional 
limitation of a body part.


CONCLUSION OF LAW

The criteria for a 10 percent initial rating for an 
appendectomy scar have been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has advised the veteran of the evidence needed to 
substantiate the claim by providing a rating decision, 
statement of the case, and supplemental statements of the 
case that discussed the rating criteria, and the ways in 
which the evidence failed to substantiate entitlement to an 
increased or compensable rating.  These discussions served to 
inform him of the evidence needed to substantiate the claims.

VA sent the veteran a letter in November 2004 that told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter also asked 
him to provide any evidence or information he might have that 
pertained to his claim.

Some VCAA notice was provided after the initial decision on 
the veteran's claim.  The veteran was not prejudiced by the 
delayed notice, because he had the opportunity to have his 
claim adjudicated on a de novo basis after the notice was 
provided.

VA obtained all identified records and afforded him needed 
examinations.  VA has thereby complied with its duty to 
assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating scars.  See 38 C.F.R. § 4.118 (2004).  Because the 
rating criteria changed during the pendency of the veteran's 
appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003.

Pursuant to the former criteria for rating skin scars, a 
compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeat ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002).  A note following Diagnostic Code 7804 
requires that a 10 percent rating be assigned when the 
requirements are met, even though the location may be the tip 
of the finger or toe.  

Under the criteria for the evaluation of scars that came into 
effect on August 30, 2002, scars, other than of the head, 
face, or neck, that are deep or that cause limited motion are 
rated as follows: area or areas exceeding 144 square inches 
(929 sq. cm.) are rated as 40 percent disabling; area or 
areas exceeding 72 square inches (465 sq. cm.) are rated as 
30 percent disabling; area or areas exceeding 12 square 
inches (77 sq. cm.) are rated as 20 percent disabling; and 
area or areas exceeding 6 square inches (39 sq. cm.) are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.

Under the revised rating criteria, scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion covering an area or areas of 144 square inches 
(929 sq. cm.) or greater are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
2.

Under the revised rating criteria, superficial scars that are 
painful on examination are rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A note following 
Diagnostic Code 7804 requires that a 10 percent rating be 
assigned when the requirements are met, even though the 
location may be the tip of the finger or toe.  

Other scars continue to be rated based upon limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

According to a February 2003 VA scars compensation and 
pension examination report, the veteran reported itching and 
dry skin at the scar site, which is located in the lower 
right quadrant of the abdomen.  The examiner measured an 8-
cm. scar, well healed and non-tender to palpation, with no 
evidence of breakdown.  The diagnosis was scar with 
occasional itching.  

During a November 2004 VA scar compensation examination, the 
veteran again reported that his wide belt, which carried a 
flashlight, irritated the scar while working.  His job 
entailed riding all terrain vehicles.  The examiner measured 
the scar to be 7-cm. by 1-cm.  The scar was smooth, non-
adherent, nontender, well healed, and it was "mildly 
elevated in its entirety."  It was also considered to be 
both deep and hyperpigmented in its entirety.  No limitation 
of motion or limitation of function was elicited.  The 
hyperpigmented area was less than 39-sq cm.  Involvement of 
underlying soft tissue was felt to be minimal.  

The veteran's DD-214 reflects that he was a trained emergency 
medical technician during active service.  Thus, he possesses 
at least some medical knowledge.  

The veteran has reported that in his current job he wears an 
equipment belt and rides all-terrain vehicles over rough 
terrain where the belt rubs the skin scar, causing itching 
and perspiration.  His equipment belt is worn at his 
waistline and lies over the scar.  

In his substantive appeal, the veteran reported that the scar 
was painful.  

In March 2004, the veteran testified before an RO hearing 
officer that the scar was inflamed occasionally.  He 
testified before the undersigned in July 2004, that South 
Carolina weather caused perspiration to irritate the scar, 
for which he used a cortisone cream for relief.  He stated 
that the scar was between 1/4 and 1/2 inch wide, and 8-cm. long.  
The veteran testified that he had not lost any work because 
of the scar.  

The Board finds that the veteran's reports regarding the 
appendectomy scar and its manifestations in his statements 
and testimony to be credible.  See Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  

The appendectomy scar is a deep, well healed, and manifested 
by itching and occasional pain and tenderness while working.  

Although two VA examiners found no scar pain during 
examination, the veteran has reported scar pain at work due 
to the rigors of his job.  The rating schedule calls for an 
objective demonstration of pain; however 38 C.F.R. § 4.2 
requires that VA consider each disability from the point of 
view of the veteran working or seeking work.  Thus, the Board 
will extend additional weight to the reports of pain while 
working.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
equipoise on the issue of whether pain at the scar site while 
working more nearly approximates the criteria of a 10 percent 
rating under either version of Diagnostic Code 7804.  The 
benefit of the doubt doctrine is therefore for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The claim of entitlement to an 
initial 10 percent rating for a tender, painful scar is 
therefore granted.  

An area exceeding 12 square inches (77 sq. cm.) is not more 
nearly approximated nor is functional limitation of a body 
part shown.  The scar does not extend over an exposed area.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted at any time since the effective date of service 
connection.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the veteran 
testified that his scar has not caused any missed work.  
Therefore, there is no showing that the disability under 
consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 10 
percent evaluation).  In addition, there is no showing that 
the veteran's skin disability has necessitated frequent, or 
indeed any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

An initial 10 percent rating for an appendectomy scar is 
granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


